DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-18, 40 and 44-46 in the reply filed on November 25, 2020 is acknowledged.  Applicant canceled claims 2, 3, 6 and 7. Claims 41-42, and 47 are withdrawn. Claims 1, 4-5, 8-18, 40 and 44-46 are under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8-10, 40 and 44-46 are rejected under 35 U.S.C. 102 as being anticipated by Milich et al. (US Patent 7,811,576).
Milich et al. discloses an antigenic composition comprising a hybrid woodchuck hepadnavirus core antigen comprising a malaria antigen, inserted within the amino acid sequence 
Milich et al. teach first position 78 and the second position 188 (see Example 9).
Milich et al. disclose hybrid woodchuck hepadnavirus core antigen comprising a Plasmodium vivax and malaria antigen B cell epitope (i.e., NANPNVDP(NANP)3, set forth as SEQ ID NO:75) of 20 to 24 amino acids in length and the heterologous malaria-specific T cell epitope referred to as the malaria universal T cell site (see Table 6 and Examples 13 and 14).
 Milich et al. discloses present SEQ ID NO: 24 because Milich et al. discloses GIL linker and the NANPNVDP(NANP)3 malaria antigen, thus  Milich et al. discloses GILNANPNVDPNANPNANPNANPL of present SEQ ID NO: 24 (see column 40, lines 41-55). 
Present specification discloses the GIL linker (paragraph [0035]). The standard linker/insert combination of hybrid VLPs comprising a malaria antigen within or adjacent to the immunodominant loop of WHcAg is GIL-Xn-L. For inserting heterologous B cell epitopes, EcoRI-XhoI restriction sites were engineered into the open reading frame between amino acids 78 and 79 of the core protein gene. The engineered restriction sites add a Gly-Ile-Leu linker on the N-terminal side and a Leu linker on the C-terminal side of the inserted epitopes (paragraph [0081]).

Milich et al. disclose an expression vector comprising the expression construct and a host cell comprising the expression construct (see column 49 and Figures 21, 28 and 29, and claim 12).
Milich et al. disclose a vaccine comprising hybrid woodchuck hepadnavirus core antigen comprising a malaria antigen and an adjuvant (see claims 13-14, Figures 7, 30 and 39 and column 34, lines 46-60).
Milich et al. teach present SEQ ID NO: 14 identical with SEQ ID NO: 1, present specification discloses that X in SEQ ID NO: 14 can be any amino acid present or absent. 
	Present SEQ ID NO: 14 identical with SEQ ID NO: 1 of Milich et al. 

  Query Match             94.1%;  Score 700;  DB 5;  Length 188;
  Best Local Similarity   73.3%;  
  Matches  137;  Conservative    0;  Mismatches   50;  Indels    0;  Gaps    0;

Qy          1 MDIDPYKEFGSSYQLLNFLPXDFFPXXXXLXDTATALYEEELTGREHCSPHHTAIRQALV 60
              |||||||||||||||||||| ||||    | |||||||||||||||||||||||||||||
Db          1 MDIDPYKEFGSSYQLLNFLPLDFFPDLNALVDTATALYEEELTGREHCSPHHTAIRQALV 60

Qy         61 XXXXXXXXXXXXXXXXXXXXXXXXXXXHVNDTWGLKVRQSLWFHLSCLTFGQHTVQEFLV 
                                         |||||||||||||||||||||||||||||||||
Db         61 CWDELTKLIAWMSSNITSEQVRTIIVNHVNDTWGLKVRQSLWFHLSCLTFGQHTVQEFLV 120

Qy        121 SFGVWIRTPAPYRPPXXPILSTLPEHTVIXXXGGAXASXSPXXXTPSPXXXRSQSPXXXX 
              |||||||||||||||  ||||||||||||   ||| || ||   ||||   |||||    
Db        121 SFGVWIRTPAPYRPPNAPILSTLPEHTVIRRRGGARASRSPRRRTPSPRRRRSQSPRRRR 180

Qy        181 SQSPSAN 187
              |||||||
Db        181 SQSPSAN 187


Present SEQ ID NO: 1 identical with SEQ ID NO: 1 of Milich et al. 
  Query Match             100.0%;  Score 1008;  DB 5;  Length 188;
  Best Local Similarity   100.0%;  
  Matches  188;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDIDPYKEFGSSYQLLNFLPLDFFPDLNALVDTATALYEEELTGREHCSPHHTAIRQALV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDIDPYKEFGSSYQLLNFLPLDFFPDLNALVDTATALYEEELTGREHCSPHHTAIRQALV 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CWDELTKLIAWMSSNITSEQVRTIIVNHVNDTWGLKVRQSLWFHLSCLTFGQHTVQEFLV 120

Qy        121 SFGVWIRTPAPYRPPNAPILSTLPEHTVIRRRGGARASRSPRRRTPSPRRRRSQSPRRRR 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SFGVWIRTPAPYRPPNAPILSTLPEHTVIRRRGGARASRSPRRRTPSPRRRRSQSPRRRR 180

Qy        181 SQSPSANC 188
              ||||||||
Db        181 SQSPSANC 188

Thus by this disclosure Milich et al., anticipate the present claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-18, 40 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable Milich et al. (US Patent 7,811,576) in view of Milich et al. (WO 2014/144775).
Milich et al. (US Patent 7,811,576) teach an antigenic composition comprising a hybrid woodchuck hepadnavirus core antigen comprising a malaria antigen, inserted within the amino acid sequence identical with present SEQ ID NO: 14 (see SEQ ID NO: 1 in Milich), wherein the heterologous malaria antigen is 50 or fewer amino acids in length and is inserted at a position chosen from amino acid residues 71, 72, 73, 74, 75, 76, 77, 80, 81, 82, 83, or 84 of SEQ ID NO: 1, and wherein said heterologous antigen and said amino acid sequence assemble as a hybrid particle (see claims 1-30, Figures 12, 14, 18, 19, 21 and 40, Example 6, Table 9, column 51, lines 20-50).
Milich et al. (US Patent 7,811,576) teach first position 78 and the second position 188 (see Example 9).
Milich et al. (US Patent 7,811,576) disclose hybrid woodchuck hepadnavirus core antigen comprising a Plasmodium vivax and malaria antigen B cell epitope (i.e., NANPNVDP(NANP)3, set forth as SEQ ID NO:75) of 20 to 24 amino acids in length and the heterologous malaria-specific T cell epitope referred to as the malaria universal T cell site (see Table 6 and Examples 13 and 14). 
Milich et al. (US Patent 7,811,576) disclose an expression vector comprising the expression construct and a host cell comprising the expression construct (see column 49 and Figures 21, 28 and 29, and claim 12).
Milich et al. (US Patent 7,811,576) disclose a vaccine comprising hybrid woodchuck hepadnavirus core antigen comprising a malaria antigen and an adjuvant (see claims 13-14, Figures 7, 30 and 39 and column 34, lines 46-60).
Milich et al. (US Patent 7,811,576) teach present SEQ ID NO: 14 identical with SEQ ID NO: 1, present specification discloses that X in SEQ ID NO: 14 can be any amino acid present or absent. 
Milich et al. (US Patent 7,811,576) teach Gly-Ile-Leu linker on their N-terminus, and Leu-Glu on their C-terminus.  GILNANPNVDPNANPNANPNANPL SEQ ID NO: 24 (see column 40, lines 41-55).
Milich et al. (US Patent 7,811,576) does not teach present SEQ ID NO: 4 or SEQ ID NO: 20.
Milich et al. (WO 2014/144775) teaches antigenic composition comprising a hybrid woodchuck hepadnavirus core antigen comprising a malaria antigen and teaches a modified woodchuck hepadnavirus core antigen sequence identical with present SEQ ID NO: 4 (see SEQ ID NO: 4 in Milich WO 2014/144775).
Present SEQ ID NO: 4 and Milich et al. (WO 2014/144775) SEQ ID NO: 4
Query Match             100.0%;  Score 1003;  DB 1;  Length 188;
  Best Local Similarity   100.0%;  
  Matches  188;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDIDPYKEFGSSYQLLNFLPLDFFPDLNALVDTATALYEEELTGREHCSPHHTAIRQALV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDIDPYKEFGSSYQLLNFLPLDFFPDLNALVDTATALYEEELTGREHCSPHHTAIRQALV 60

Qy         61 SWDELTKLIAWMSSNITSEQVRTIIVNHVNDTWGLKVRQSLWFHLSCLTFGQHTVQEFLV 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SWDELTKLIAWMSSNITSEQVRTIIVNHVNDTWGLKVRQSLWFHLSCLTFGQHTVQEFLV 120

Qy        121 SFGVWIRTPAPYRPPNAPILSTLPEHTVIRRRGGARASRSPRRRTPSPRRRRSQSPRRRR 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SFGVWIRTPAPYRPPNAPILSTLPEHTVIRRRGGARASRSPRRRTPSPRRRRSQSPRRRR 180

Qy        181 SQSPSANC 188
              ||||||||
Db        181 SQSPSANC 188




	Present SEQ ID NO: 20 and Milich et al. (WO 2014/144775) SEQ ID NO: 4

  Query Match             66.4%;  Score 974;  DB 1;  Length 188;
  Best Local Similarity   88.2%;  
  Matches  187;  Conservative    0;  Mismatches    1;  Indels   24;  Gaps    1;

Qy          1 MDIDPYKEFGSSYQLLNFLPLDFFPDLNALVDTATALYEEELTGREHCSPHHTAIRQALV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDIDPYKEFGSSYQLLNFLPLDFFPDLNALVDTATALYEEELTGREHCSPHHTAIRQALV 60

Qy         61 SWDELTKLIAWMSSNITSGILNANPNVDPNANPNANPNANPLEQVRTIIVNHVNDTWGLK 120
              ||||||||||||||||||                        ||||||||||||||||||
Db         61 SWDELTKLIAWMSSNITS------------------------EQVRTIIVNHVNDTWGLK 96

Qy        121 VRQSLWFHLSCLTFGQHTVQEFLVSFGVWIRTPAPYRPPNAPILSTLPEHTVIRRRGGAR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         97 VRQSLWFHLSCLTFGQHTVQEFLVSFGVWIRTPAPYRPPNAPILSTLPEHTVIRRRGGAR 156

Qy        181 ASRSPRRGTPSPRRRRSQSPRRRRSQSPSANC 212
              ||||||| ||||||||||||||||||||||||
Db        157 ASRSPRRRTPSPRRRRSQSPRRRRSQSPSANC 188


It would have been prima facie obvious to provide Milich et al. (US Patent 7,811,576) vaccine composition comprising Milich et al. (WO 2014/144775) SEQ ID NO: 4 because the modified woodchuck hepadnavirus core antigen sequence identical with present SEQ ID NO: 4 has been known and disclosed in the prior art the inventor of the present Application. 
It would have been prima facie obvious to provide a fusion protein identical with present SEQ ID NO: 20 because the sequence of SEQ ID NO: 20 is a modified woodchuck hepadnavirus core antigen sequence identical with present SEQ ID NO: 4 disclosed in Milich et al. (WO 2014/144775) comprising Milich et al. (US Patent 7,811,576) Gly-Ile-Leu linker inserted at amino acid position 78 and the malaria antigen epitope NANPNVDPNANPNANPNANPL SEQ ID NO: 24 (see sequence alignment below).
	Present SEQ ID NO: 20 and Milich et al. (WO 2014/144775) SEQ ID NO: 4

  Query Match             66.4%;  Score 974;  DB 1;  Length 188;
  Best Local Similarity   88.2%;  
  Matches  187;  Conservative    0;  Mismatches    1;  Indels   24;  Gaps    1;

Qy          1 MDIDPYKEFGSSYQLLNFLPLDFFPDLNALVDTATALYEEELTGREHCSPHHTAIRQALV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDIDPYKEFGSSYQLLNFLPLDFFPDLNALVDTATALYEEELTGREHCSPHHTAIRQALV 60

Qy         61 SWDELTKLIAWMSSNITSGILNANPNVDPNANPNANPNANPLEQVRTIIVNHVNDTWGLK 120
              ||||||||||||||||||                        ||||||||||||||||||
Db         61 SWDELTKLIAWMSSNITS------------------------EQVRTIIVNHVNDTWGLK 96

Qy        121 VRQSLWFHLSCLTFGQHTVQEFLVSFGVWIRTPAPYRPPNAPILSTLPEHTVIRRRGGAR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         97 VRQSLWFHLSCLTFGQHTVQEFLVSFGVWIRTPAPYRPPNAPILSTLPEHTVIRRRGGAR 156

Qy        181 ASRSPRRGTPSPRRRRSQSPRRRRSQSPSANC 212
              ||||||| ||||||||||||||||||||||||
Db        157 ASRSPRRRTPSPRRRRSQSPRRRRSQSPSANC 188


It would have been prima facie obvious to insert the T cell domain according to formula in present claim 12 because Milich et al. (WO 2014/144775) teaches inserting T cell epitopes into the WHcAg within the immunodominant loop (see paragraph [0077]).
Claims 15-18 are considered intended use and are not limiting with regard to the claimed structure. However it would have been obvious to induce an immune response with the claimed construct. 
Thus the present invention would have been prima facie obvious at the time the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Milich et al. (US Patent 7,811,576) as applied to claims 1 and 4 and further in view of Spiegel et al. (US Patent 10,213,501).
Milich et al. (US Patent 7,811,576) teach the claimed invention as discussed above. Milich et al. does not teach malaria T cell epitope of preset SEQ ID NO: 49.
Spiegel et al. teach vaccine compositions comprising malaria T cell epitope identical with present SEQ ID NO: 49 (see columns 19-20 and SEQ ID NO: 5 in Spiegel et al. and sequence alignment below).

  Query Match             96.6%;  Score 308;  DB 1;  Length 73;
  Best Local Similarity   96.7%;  
  Matches   58;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EYLNKIQNSLSTEWSPCSVTSGNGIQVRIKPGSANKPKDELDYENDIEKKICKMEKCSSV 60
              |||||||||||||||||||| |||||||||||||||||||||| ||||||||||||||||
Db          8 EYLNKIQNSLSTEWSPCSVTCGNGIQVRIKPGSANKPKDELDYANDIEKKICKMEKCSSV 67

It would have been prima facie obvious to provide Milich et al. vaccine composition comprising hybrid woodchuck hepadnavirus core antigen and Spiegel’s  T cell epitope malaria antigen, because Spiegel teaches that his T cell epitope malaria antigen identical with present SEQ ID NO: 49 is a candidate epitope that can be used in methods of immunizing humans against Plasmodium falciparum infection (see column 4).
Thus the present invention would have been prima facie obvious at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 4-5, 8-18, 40 and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 7,811,576. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims drawn to an antigenic composition comprising a hybrid woodchuck hepadnavirus core antigen, wherein the hybrid core antigen is a fusion protein comprising a malaria antigen and a woodchuck hepadnavirus core antigen, the woodchuck hepadnavirus core antigen comprises the amino acid sequence of SEQ ID NO: 14, the malaria antigen comprises a B cell domain of from 4 to 60 amino acids and length and a T cell domain of from 8 to 120 amino acids in length, the B cell domain is inserted at a first position and the T cell domain is inserted at a second position, the first position is an internal position of the core antigen selected from the group consisting of 61, 71, 72, 73, 74, 75, 76, 77, 78, 81, 82, 83, 84, 85 and 92 as numbered according to SEQ ID NO:l, and the second position is a terminal position of the core antigen selected from the group consisting of N-terminal, 187 and 188 as numbered according to SEQ ID U.S. Patent No. 7,811,576 claims drawn to an antigenic composition comprising a heterologous antigen inserted within the amino acid sequence set forth in SEQ ID NO:40, wherein said heterologous antigen is 50 or fewer amino acids in length and is inserted at a position chosen from amino acid residues 44, 71, 72, 73, 74, 75, 76, 77, 80, 81, 82, 83, 84, or 91 of SEQ ID NO:40, and wherein said heterologous antigen and said amino acid sequence assemble as a hybrid particle. 

Claim 1, 4-5, 8-18, 40 and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,883,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims drawn to an antigenic composition comprising a hybrid woodchuck hepadnavirus core antigen, wherein the hybrid core antigen is a fusion protein comprising a malaria antigen and a woodchuck hepadnavirus core antigen, the woodchuck hepadnavirus core antigen comprises the amino acid sequence of SEQ ID NO: 14, the malaria antigen comprises a B cell domain of from 4 to 60 amino acids and length and a T cell domain of from 8 to 120 amino acids in length, the B cell domain is inserted at a first position and the T cell domain is inserted at a second position, the first position is an internal position of the core antigen selected from the group consisting of 61, 71, 72, 73, 74, 75, 76, 77, 78, 81, 82, 83, 84, 85 and 92 as numbered according to SEQ ID NO:l, and the second position is a terminal position of the core antigen selected from the group consisting of N-terminal, 187 and 188 as numbered according to SEQ ID NO: l are obvious over the methods of U.S. Patent No. 7,883,843 drawn to a method for producing an immune response, comprising a) providing: a composition comprising one of: 1) a hybrid particle comprising a fusion protein comprising a rodent hepadnavirus core antigen and a .

Claim 1, 4-5, 8-18, 40 and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 7,320,795. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims drawn to an antigenic composition comprising a hybrid woodchuck hepadnavirus core antigen, wherein the hybrid core antigen is a fusion protein comprising a malaria antigen and a woodchuck hepadnavirus core antigen, the woodchuck hepadnavirus core antigen comprises the amino acid sequence of SEQ ID NO: 14, the malaria antigen comprises a B cell domain of from 4 to 60 amino acids and length and a T cell domain of from 8 to 120 amino acids in length, the B cell domain is inserted at a first position and the T cell domain is inserted at a second position, the first position is an internal position of the core antigen selected from the group consisting of 61, 71, 72, 73, 74, 75, 76, 77, 78, 81, 82, 83, 84, 85 and 92 as numbered according to SEQ ID NO:l, and the second position is a terminal position of the core antigen selected from the group consisting of N-terminal, 187 and 188 as numbered according to SEQ ID NO: l are obvious over claims of U.S. Patent No. 7,320,795 drawn to an antigenic composition comprising a heterologous antigen inserted within the amino acid sequence set forth in SEQ ID NO:38, wherein said heterologous antigen is 50 or fewer amino acids in length and is inserted at a position chosen from amino acid residues 44, 71, 72, 73, 74, 75, 76, 77, 78, 81, 82, 83, 84, 85, .
Claim 1, 4-5, 8-18, 40 and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 7,144,712. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims drawn to an antigenic composition comprising a hybrid woodchuck hepadnavirus core antigen, wherein the hybrid core antigen is a fusion protein comprising a malaria antigen and a woodchuck hepadnavirus core antigen, the woodchuck hepadnavirus core antigen comprises the amino acid sequence of SEQ ID NO: 14, the malaria antigen comprises a B cell domain of from 4 to 60 amino acids and length and a T cell domain of from 8 to 120 amino acids in length, the B cell domain is inserted at a first position and the T cell domain is inserted at a second position, the first position is an internal position of the core antigen selected from the group consisting of 61, 71, 72, 73, 74, 75, 76, 77, 78, 81, 82, 83, 84, 85 and 92 as numbered according to SEQ ID NO:l, and the second position is a terminal position of the core antigen selected from the group consisting of N-terminal, 187 and 188 as numbered according to SEQ ID NO: l are obvious over claims of U.S. Patent No. 7,144,712 drawn to a method of making a modified hepadnavirus core antigen comprising: providing a first nucleic acid encoding a heterologous antigen, wherein said heterologous antigen is 50 or fewer amino acids in length and has an isoelectric point greater than or equal to 7.0; providing a second nucleic acid encoding a hepadnavirus core antigen, wherein said hepadnavirus core antigen is selected from the group consisting of a woodchuck hepadnavirus core antigen, a ground squirrel hepadnavirus core antigen and a human hepadnavirus core antigen; altering nucleotides of said first nucleic acid to reduce said isoelectric point of said heterologous antigen below 7.0; combining said first and .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648